By the Court, Wallace, C. J.:
This is an action of ejectment brought to recover a tract of land in Santa Clara county, lying southerly of the city of San José, known as lot numbered six of the five hundred acre lots so-called. At the trial the plaintiff’s had judgment, from which judgment and also from an order denying their motion for a new trial, the defendants bring the present appeal.
The plaintiffs claim the premises by title derived from one Pedro Chaboya, who was the confirmee thereof under certain proceedings taken by him before the District Court of the United States, pursuant to a private Act of Congress passed April 25, 1862, entitled “an Act to authorize the District Court of the United States for the Northern District of California to hear and determine upon its merits the claim of Pedro Chaboya to a certain tract of land in California, called La Posa San Juan Bautista.” (Private Acts of the Thirty-seventh Congress of the United States, page 70.)
The defendants claim by this title derived .from the authorities of the city of San José, "which city, as the successor of the former pueblo of that name, was the confirmee of a large area of lands, embracing the premises here in controversy with its exterior limits as confirmed; but there were expressly excepted out of the tract confirmed to the city certain ranchos and smaller tracts designated by name, and also “such other parcels of land as have been by grants from lawful authority vested to private proprietorship, and have been finally confirmed to parties claiming under said grants by the tribunals of the United States, or shall hereafter be finally confirmed to parties claiming thereunder by said tribunals in proceedings now pending therein for that purpose;” all of which said excepted par*535cels of land were included, in whole or in part, within the boundaries mentioned in the decree, but were excluded from the confirmation to the city.
The District Court of the United States, pursuant to the private" Act of April 25, 1862, adjudicated the claim of Pedro Chaboya, and in November, 1862, rendered a decree rejecting his claim to the tract called “La Posa San Juan Bautista ” in the private Act of Congress mentioned, except five hundred acres thereof, as to which latter tract, mentioned in the decree as “ the same five hundred acres allotted to said Pedro Chaboya by the authorities of San José and accepted by him,” his claim was confirmed, and upon appeal subsequently taken by Chaboya this decree was affirmed by the Supreme Court of the United States (Vide 2d Black’s R. S. C. U. S., in which the history of the claim of Chaboya is detailed at length.)
1. At the trial of the action the plaintiffs, for the purpose of establishing the title of Chaboya to the premises in controversy, offered to read in evidence to the jury the decree of the District Court-of November, 1862, just referred to; to this offer the defendants made the objection that the said decree was absolutely void for want of jurisdiction in the District Court to render it; but this objection was overruled, and the decree admitted in evidence, and the action of the Court below in this respect, having been excepted to by the appellants, presents the first point to be considered upon this appeal. 9
It is asserted in support of the objection, that the jurisdiction of the District Court in this instance was derived wholly from the private Act referred to, and must be limited by the terms of that Act, and that it therefore has no authority to adjudicate the claim of Chaboya to any lands other than those called “La Posa de San Bautista,” and designated in the Act itself. To this proposition we accede. It is next insisted that the decree undertakes to confirm the claim not to the La Posa tract of two leagues or to any part thereof, but to one of the lots known as the five-hundred-acre lots of the municipality of San José. But we think that this view cannot be maintained. No claim was made *536by Chaboya for such a lot before the District Court. The proceedings terminating in the decree were based upon his petition filed therein on the 15th day of June, 1857, and referred to in the private Act of Congress as an amended petition filed on that day, and this petition prayed the confirmation of his claim, not to a Pueblo lot, but to the tract of land mentioned in the Act as “La Posa de San Juan Bautista,” and described in the petition as bounded by the ranchos Santa Teresa, San Juan Bautista, (Narvaez), the Pancho Yerba Buena Socayre, (Antonio Chaboya), and its northerly line, being some one thousand five hundred varas from the dwelling-house of the petitioner—the tract which was the subject of the claim being about two leagues in superficial area. The case presented by the petition was, therefore, precisely that one which the private Act authorized the Court to hear and determine. The proofs by which the petition was supported, or attempted to be, went to show that Chaboya had lived upon the land as far back as 1837, and he claimed that as early as 1839 he had been in possession of the two leagues of land of which he was seeking a confirmation. It also appeared that in the month of May of the latter year, he had solicited of the Governor a grant of the La Posa tract, alleging that his services in civil and military life entited him to favorable consideration, and that the citizens of the Pueblo unjustly resisted his claims. An informe and report followed in the same month, and an order that Chaboya remain in possession pending the proceedings, but nothing more was done during the Mexican domination in California towards obtaining the grant he asked for. The decree of the District Court rejected in part, and in part confirmed the claim to the land described in the petition—i. e. the tract of two leagues called La Posa de San Juan Bautista—“and the same is hereby rejected, except for a tract of five hundred acres of land, being the same five hundred acres allotted to said Pedro Chaboya by the authorities of San José, and accepted by him, which said tract of five hundred acres is hereby confirmed to said Pedro Chaboya.” The five hundred acres confirmed to Chaboya were in fact within the exterior limits of the two *537leagues described in the petition, and were confirmed as a part of that tract, the reference to it as being the same tract allotted to him by the San José authorities being a mere identification of that portion of the La Posa tract which was confirmed to him. We are, therefore, of opinion, that the District Court of the United States did not exceed its jurisdiction in rendering the decree in question, and that the objection to its introduction in evidence taken on that ground was correctly overruled.
2. In order to establish the title of their grantor, the city of San José, the defendants, offered in evidence the final decree of confirmation rendered in favor of the city, but this was excluded, and an exception reserved to the ruling of the Court. The objection taken was that the premises in controversy, appearing to have been confirmed to Chaboya, were thereby in terms excepted out of the confirmation to. the city. The argument on the part of the defendants is, that they, or their grantors, the authorities of the city of San José, were “ third persons ” within the meaning of the Act of Congress of March 3, 1851, to provide for the settlement of private land claims in California, and were therefore persons whose rights were not concluded by the confirmation to Chaboya; that hence it was competent for them to prove in this action that the confirmation to Chaboya was not based upon a grant of the lands so confirmed, but that his claim was sheer pretense and fabrication upon his part, though successfully imposed upon the authorities of the United States. But the question thus presented by the appellants is not res integra. It was determined against them in this Court in Bernal v. Lynch (36 Cal. 135), and upon error in the same case in the Supreme Court of the United States in Lynch v. Bernal (9 Wallace 315). The premises in controversy in that case were situate in the city and county of San Francisco, and within the limits defined by the Van Ness Ordinance, and the defendants, and those under whom they claimed, having been in actual possession on and before the 1st day of January, 1855, and continuously since then till 1857, when the action was tried, claimed title through the ordinance, the Act of *538the Legislature of March 11, 1858, ratifying it, and the Act of Congress of July 1, 1864, relinquishing to the city the title of the United States for the uses and purposes specified in the ordinance, with the proviso “ that the relinquishment and grant of this Act shall in no manner interfere with or prejudice any bona fide claims of others, whether asserted adversely under rights derived from Spain, Mexico, or the laws of the United States, nor preclude a judicial examination and adjustment thereof.The plaintiff in that action relied upon a confirmation obtained upon a supposed concession of the premises alleged to have been made to one Bernal in 1834; but the Court found that in point of fact no such concession had been made, and that the claim of Bernal “ was without any valid foundation in law or equity;” it was, however, held both in this Court, and afterwards in the Supreme Court of the United States, upon error brought, that neither the existence nor the validity of the claim confirmed to the widow and heir of Bernal could be properly brought in question in the action. It results upon the rule announced in that case that there was no error committed in excluding the confirmation to the city in this ease.
3d. In the deed of Pedro Chaboya to Jones, the land conveyed was described as abutting on the east upon the lands of Antonio Chaboya. It is claimed by the defendants that the western line of the lands of Antonio Chaboya as understood to exist at the delivery of the deed, and not the true western line of those lands, as subsequently ascertained and fixed by the authorities of the United States, is to be taken as the eastern line of the land conveyed to Jones. If this construction be adopted, it will follow that the only lands conveyed to Pedro Chaboya would be not his own, but those of his brother Antonio.
But upon settled rules of construction, the call for the lands of Antonio Chaboya must be understood as a call for lands to which Antonio had title, and not a call for other lands supposed at the time to be his.
The case of Cornell v. Jackson, (9 Met. 150,)-determined in 1845, is directly in point upon the question, and is well supported by numerous other authorities. It was an ac*539tion of covenant broken, and the particular call in question was: * * * “on the north by the lands of Joseph P. Tolman.” This call was claimed by the plaintiff in that action to have reference to a conventional line agreed upon by Tolman in 1822—some five years before the delivery of the deed—by which conventional line the southern line of his lands had been thrown considerably to the northward of its true position, and in accordance with which conventional line Tolman was in occupation in 1827, when the deed in question was delivered. In 1843, in certain actions, in which the widow of Tolman and her grantee were the defendants, they had recovered against other parties, the premises lying between the conventional line and the true line of Tolman, it having been adjudged in those actions that no estoppel had arisen by reason of the fixing of the conventional line. Upon these facts it was held by Sbaw, C. J., at the trial, that the call for the land of Joseph P. Tolman “must be taken as a call for his true, and not for the conventional line—must be construed to mean the land of which said Tolman had title, and not the conventional line agreed on by parol—although it was supposed at the time that the conventional line was the true line of Tolman’s title, and although the southerly line of the Tolman land was established long afterwards." This ruling of the Chief Justice at the trial was afterwards unanimously affirmed by the Supreme Judicial Court, Mr. Justice Wilde in delivering the opinion of the Court, observing that the question was not what land was supposed to be conveyed, but what land was actually conveyed, and that that question was to be determined by the description in the deed. He adverted in this connection to the fact that no reference had been made in the deed to the conventional line, nor any attempt to prove, that at the time of its delivery the conventional line was pointed out as being the boundary of the land conveyed, and concluded that “ in the absence of any such proof we think it clear that when a lot of land is conveyed, describing it as bounded by an adjoining lot, the true .dividing *540line between those lots must be considered as referred to as a boundary of the land conveyed.”
It results from this view, that the offer of the defendants to show that the western line of the lands of Antonio Chaboya was understood in the year 1850 to be to the eastward of its position, as subsequently ascertained and fixed by the authorities of the United States, was correctly denied by the Court below.
Judgment and order denying new trial affirmed as of the day of the last submission of the cause in this Court. Remittitur forthwith.